Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 12 August 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest friend.
Quincy 12. August 1804.

I have received your letter of the 31st: of last month, with great pleasure to learn that the health of the children is better than it had been.—My anxiety for them, and especially for the youngest on hearing of his repeated illness has been so great as in some degree to affect my own health, and still more my Spirits—I depend however entirely upon you for their management, knowing and confiding in your affection both for them and me—I approve much of the practice of bathing them in cold water, and shall leave it to your own judgment to give them such exercise and change of air, as may be most suitable for them—I am also well pleased with your determination to engage a carriage for one or three months—and would with great pleasure make the purchase which you recommend, were I not certain that you and they would be eventually the sufferers by it—
The Season has hitherto been uncommonly cold—Very few days and scarcely any Nights of Summer heat—The rains have also been abundant, and the harvests plentiful and promising—Every part of the Country has been and continues remarkably healthy.
I was yesterday in Boston, but returned to dinner. There was a party here, consisting of Mr: &  Mrs: Smith, Mr: & Mrs: W: Sullivan, Mr: & Mrs: Quincy, and some others—Mrs: Sullivan has sent her child to nurse in the Country—But its health has always been indifferent.
Citizen Jerome and his lady have left Boston, upon their return to Baltimore. There are various reports respecting the orders he received from France to return home and the fortune that awaits him there—I heard Genl: Smith say last Winter, that the Consul had destined him (Jerome) to the Office of High Admiral; which office at that time did not exist—But under the new Imperial arrangement, I observe that such an Office is created, and that it is left vacant—I presume for the purpose of investing Jerome with it when he returns—But the high admiral it seems must first ask the permission, which at present he cannot obtain, of a british frigate, for this.
We have a profusion of fruit already, and it becomes daily more plentiful. Currants, pears, apples, and plums, rotting upon their plants or dropping uncull’d to the ground—I remember with how much pleasure this time last year, I was teaching George his little French at the price of a morceau de pomme ou de poire, and long for the opportunity once more—Another year I hope it will not fail Remember me ever affectionately to your Mamma and Sisters; your brother & Mr: Hellen, and believe me ever faithfully your’s.
